 

 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

 

among

 

JOHN KEELER & CO., INC., a Florida corporation,

 

COASTAL PRIDE SEAFOOD, LLC., a Florida limited liability company,

 

COASTAL PRIDE COMPANY, INC., a South Carolina corporation

 

and

 

THE SHAREHOLDERS OF COASTAL PRIDE COMPANY, INC.

 

November 26, 2019

 

   

 

 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”), dated as of
November 26, 2019, by and among John Keeler & Co., Inc., a Florida corporation
(the “Purchaser”), Coastal Pride Seafood, LLC, a Florida limited liability
company (the “Acquisition Subsidiary”), Coastal Pride Company, Inc., a South
Carolina corporation (the “Company”), and The Walter F. Lubkin, Jr. Irrevocable
Trust dated 1/8/03 (the “Trust”), Walter F. Lubkin III (“Lubkin III”), Tracy
Lubkin Greco (“Greco”) and John C. Lubkin, (collectively, constituting all of
the shareholders of the Company immediately prior to the Merger, the “Sellers”
and each a “Seller”). The Purchaser, the Acquisition Subsidiary, the Company and
the Sellers are each a “Party” and referred to collectively herein as the
“Parties.”

 

WHEREAS, this Agreement contemplates a merger of the Company with and into the
Acquisition Subsidiary, with the Acquisition Subsidiary remaining as the
surviving entity after the merger (the “Merger”); and

 

WHEREAS, the Purchaser, the Acquisition Subsidiary and the Company desire that
the Merger qualify as a “reorganization” under Section 368(a) of the Internal
Revenue Code of 1986, as amended (the “Code”), and that this Agreement
constitute a “plan of reorganization” within the meaning of Section 1.368-2(g)
and 1.368-3(a) of the United States Treasury Regulation and not subject the
Sellers to tax liability under the Code;

 

NOW, THEREFORE, in consideration of the representations, warranties and
covenants herein contained, and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the Parties
hereto, intending legally to be bound, agree as follows:

 

ARTICLE I

THE MERGER

 

1.1 The Merger. Upon and subject to the terms and conditions set forth in this
Agreement, the Company shall merge with and into the Acquisition Subsidiary at
the Effective Time (as defined below). From and after the Effective Time, the
separate corporate existence of the Company shall cease, and the Acquisition
Subsidiary shall continue as the surviving company in the Merger (the “Surviving
Company”). The “Effective Time” shall be the time at which articles of merger
reflecting the Merger (the “Articles of Merger”), in proper form and duly
executed, are filed with the Secretary of State of the State of Florida pursuant
to Section 607.1105(4) of the Florida Business Corporation Act (the “Florida
Act”) and Section 33-11-105 of the South Carolina Business Corporations Act (the
“South Carolina Act”). The Merger shall have the effects set forth herein and in
the applicable provisions of the Florida Act and the South Carolina Act.

 

1.2 The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of The Crone Law Group, P.C., in
New York, New York, commencing at 10:00 a.m. local time (or such other place and
time as is mutually agreed to by the Parties) on November 26, 2019, or, if all
of the conditions to the obligations of the Parties to consummate the
transactions contemplated hereby have not been satisfied or waived by such date,
on such mutually agreeable later date as soon as practicable (and in any event
not later than three (3) Business Days) after the satisfaction or waiver of all
conditions set forth in Article VII hereof (the “Closing Date”). As used in this
Agreement, the term “Business Day” means any day other than a Saturday, a Sunday
or a day on which banks in the state of New York are required or authorized by
applicable Laws (as defined below) to close.

 

   

 

 

1.3 Deliveries by the Purchaser. At or prior to the Closing, the Purchaser shall
deliver to the Sellers, or a duly appointed representative of the Sellers:

 

(a) The Cash Amount (as defined below);

 

(b) Stock certificates representing the Consideration Shares (as defined below),
or an irrevocable instruction letter executed by the Purchaser instructing the
transfer agent for the Purchaser to issue the Consideration Shares to the
respective Sellers;

 

(c) The Lubkin Note (as defined below);

 

(d) The Sellers Notes (as defined below);

 

(e) The certificate described in Section 7.3(b) and 7.3(c);

 

(f) A good standing certificate of the Purchaser, dated not more than ten (10)
Business Days prior to the Closing Date;

 

(g) The Lubkin III and Greco Employment Agreements (as defined below);

 

(h) The Non-Competition Agreements (as defined below); and

 

(i) Such other documents and instruments as reasonably requested by the Sellers.

 

1.4 Deliveries by the Sellers. At or prior to the Closing, the Sellers shall
deliver to the Purchaser the following:

 

(a) Stock certificates representing all of the issued and outstanding Company
Common Stock (as defined below);

 

(b) The Company Consents indicated on Schedule 2.3;

 

(c) The certificate described in Sections 7.2(b) and 7.2(c);

 

(d) Evidence of the termination of the Company Shareholder Agreement (as defined
below);

 

(e) A letter of resignation of Lubkin Jr. as an officer and director of the
Company;

 

(f) The Lubkin III and Greco Employment Agreements (as defined below);

 

(g) The Non-Competition Agreements (as defined below);

 

(h) Subordination Agreements in connection with the Lubkin Note and Sellers
Notes;

 

(i) The Leak-Out Agreements; and

 

(j) Such other documents and instruments as reasonably requested by the
Purchaser.

 

 2 

 

 

1.5 Further Assurances. From time to time, as and when reasonably requested by a
Party hereto, the other Parties hereto shall execute and deliver all such other
instruments and shall take further actions as such requesting Party reasonably
may deem necessary in order to confirm or record or otherwise effectuate the
Merger and the issuance of the Lubkin Note, the Sellers Notes, and the
Consideration Shares.

 

1.6 Merger. The Surviving Company shall file the Articles of Merger with the
Secretary of State of the State of Florida and the Secretary of State of the
State of South Carolina.

 

1.7 Additional Actions. If at any time after the Effective Time the Surviving
Company shall consider or be advised that any deeds, bills of sale, assignments
or assurances or any other acts or things are necessary, desirable or proper (a)
to vest, perfect or confirm, of record or otherwise, in the Surviving Company,
its right, title or interest in, to or under any of the rights, privileges,
powers, franchises, properties or assets of either the Company or the
Acquisition Subsidiary or (b) otherwise to carry out the purposes of this
Agreement, the Surviving Company and its proper officers and managers or their
designees shall be authorized (to the fullest extent allowed under applicable
Law (as defined below) to execute and deliver, in the name and on behalf of
either the Company or the Acquisition Subsidiary, all such deeds, bills of sale,
assignments and assurances and do, in the name and on behalf of the Company or
the Acquisition Subsidiary, all such other acts and things necessary, desirable
or proper to vest, perfect or confirm its right, title or interest in, to or
under any of the rights, privileges, powers, franchises, properties or assets of
the Company or the Acquisition Subsidiary, as applicable, and otherwise to carry
out the purposes of this Agreement.

 

1.8 Merger Consideration. At the Effective Time, as consideration in connection
with the Merger (collectively, the “Merger Consideration”), the Sellers will
receive the following:

 

(a) An amount in cash equal to $400,000, as may be reduced as described below
(the “Cash Amount”), shall be paid by the Purchaser in cash by bank wire
transfer of immediately available funds, on a pro rata basis, to the Sellers to
the accounts designated on Schedule 1.8(a) hereto. The Cash Amount shall be
reduced by (i) the amount of outstanding receivables set forth on Schedule
1.8(a), Thereafter, from time to time, the Purchaser shall, within five (5)
Business Days of the receipt of evidence that such receivable has been paid, pay
to the Sellers, the amount of such receivable, in the amounts set forth on
Schedule 1.8(a) until the Cash Amount, as adjusted hereunder, has been paid; and
(ii) the amount of any reserve determined by ACF Finco I LP (“ACF”) and its
collateral audit of the Company’s available collateral related to the Company’s
pre-billing until such time as ACF deems such reserve to be no longer required.

 

(b) $500,000, by the issuance to Walter F. Lubkin Jr. (“Lubkin Jr.”) of a
promissory note in substantially the form attached hereto as Exhibit B (the
“Lubkin Note”). The aggregate principal amount of the Lubkin Note shall be
subject to adjustment for the purpose of providing funds for the Sellers’
indemnification obligations described in Article VI below;

 

(c) $210,000, by the issuance to the Sellers (other than the Trust) of
promissory notes, in the amounts set forth on Schedule 1.8(c), in the
substantially the form attached hereto as Exhibit C (each, a Sellers Note” and,
collectively, the “Sellers Notes”). The aggregate principal amount of the
Sellers Notes shall be subject to adjustment, on a pro rata basis, for the
purpose of providing funds for the Sellers’ indemnification obligations
described in Article VI below;

 

(d) $1,000,000, by the issuance to Lubkin Jr. of 500,000 shares of common stock,
par value $0.0001 per share (the “Lubkin Consideration Shares”), of Blue Star
Foods Corp., a Delaware corporation, and the holder of all of the issued and
outstanding shares of common stock of the Purchaser (“Blue Star”); and

 

 3 

 

 

(e) $1,590,000, by the issuance to the Sellers of an aggregate of 795,000 shares
of common stock of Blue Star, in the amounts set forth on Schedule 1.8(e) (the
“Other Consideration Shares” and together with the Lubkin Consideration Shares,
the “Consideration Shares”).

 

1.9 Dissenting Shares. As of the Effective Time there are no Sellers who have
not voted in favor of the adoption of this Agreement and the Merger.

 

1.10 Options and Warrants. As of the Effective Time, there are no outstanding
options, warrants or other rights to purchase shares of common stock of the
Company.

 

1.11 Articles of Incorporation and Bylaws.

 

(a) The articles of incorporation of the Acquisition Subsidiary in effect
immediately prior to the Effective Time shall be the articles of incorporation
of the Surviving Company until duly amended or repealed, and the Surviving
Company may make any necessary filings in the States of Florida and South
Carolina as shall be necessary or appropriate to effectuate or carry out fully
the purpose of this Section 1.11(a).

 

(b) The bylaws of the Acquisition Subsidiary in effect immediately prior to the
Effective Time shall be the bylaws of the Surviving Company until duly amended
or repealed.

 

1.12 No Further Rights. From and after the Effective Time, no shares of Company
Common Stock (as defined below) shall be deemed to be outstanding, and holders
of Company Common Stock, certificated or uncertificated, shall cease to have any
rights with respect thereto, except as provided herein or by law.

 

1.13 Closing of Transfer Books. At the Effective Time, the stock transfer books
of the Company shall be closed and no transfer of Company Common Stock (as
defined below) shall thereafter be made.

 

1.14 Exemption from Registration; Rule 144.

 

(a) Blue Star intends that the Consideration Shares, and the shares of its
common stock to be issued upon conversion of the Sellers Notes, will be issued
in transactions exempt from registration under the Securities Act of 1933, as
amended (“Securities Act”), by reason of Section 4(a)(2) of the Securities Act,
and will be “restricted securities” within the meaning of Rule 144 under the
Securities Act, and may not be offered, sold, pledged, assigned or otherwise
transferred unless (a) a registration statement with respect thereto is
effective under the Securities Act and any applicable state securities laws, or
(b) an exemption from such registration exists and if requested, the holder of
such securities delivers an opinion of counsel to Blue Star and/or Purchaser,
which counsel and opinion are satisfactory to Blue Star, that such securities
may be offered, sold, pledged, assigned or transferred in the manner
contemplated without an effective registration statement under the Securities
Act or applicable state securities laws; and the certificates representing such
shares will bear an appropriate legend and restriction on the books of Blue
Star’s transfer agent to that effect.

 

(b) Blue Star was a former “shell company” as defined in Rule 12b-2 under the
Exchange Act of 1934. The Company and Sellers acknowledge securities issued by a
former shell company can only be sold under Rule 144 if all of the requirements
of subsection (i) of Rule 144 have been satisfied. As a result, the restrictive
legends on certificates for Consideration Shares, and the shares issuable upon
the conversion of the Sellers Notes, cannot be removed except in connection with
an actual sale meeting the foregoing requirements or pursuant to an effective
registration statement.

 

 4 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As an inducement to the Purchaser to enter into this Agreement and to consummate
the transactions contemplated herein, the Company represents and warrants to the
Purchaser and the Acquisition Subsidiary as follows:

 

2.1 Organization, Qualification and Corporate Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of South Carolina. The Company is duly qualified to conduct
business and is in good standing under the laws of each jurisdiction in which
the nature of its businesses or the ownership or leasing of its properties
requires such qualification, except where the failure to be so qualified or in
good standing, individually or in the aggregate, has not had and would not
reasonably be expected to have a Company Material Adverse Effect (as defined
below). The Company has all requisite corporate power and authority to carry on
the businesses in which it is engaged and to own and use the properties owned
and used by it. The Company has furnished or made available to the Purchaser
complete and accurate copies of its articles of incorporation and bylaws. The
Company is not in default under or in violation of any provision of its articles
of incorporation, as amended to date, or its bylaws, as amended to date. For
purposes of this Agreement, “Company Material Adverse Effect” means a material
adverse effect on the assets, business, financial condition, or results of
operations of the Company.

 

2.2 Capitalization. The authorized capital stock of the Company consists of
100,000 shares of common stock, par value $1.00 per share (“Company Common
Stock”). As of the date of this Agreement and as of immediately prior to the
Effective Time, and without giving effect to the transactions contemplated by
this Agreement or any of the other Transaction Documents (as defined below),
1,265 shares of Company Common Stock are issued and outstanding. As of the date
of this Agreement and as of immediately prior to the Effective Time, there are
no outstanding options or warrants to purchase shares of Company Common Stock
outstanding. The Company has previously provided to Purchaser a complete and
accurate list of all stockholders of the Company, indicating the number and
class of Company stock held by each stockholder. The Company has no stock option
plans and other stock or equity-related plans or any outstanding debt
convertible into Company stock. All of the issued and outstanding shares of
Company Common Stock are duly authorized, validly issued, fully paid,
nonassessable and, effective as of the Effective Time, free of all preemptive
rights. There are no outstanding or authorized options, warrants, securities,
rights, agreements or commitments to which the Company is a party, or which are
binding upon the Company providing for the issuance or redemption of any of its
capital stock. There are no outstanding or authorized stock appreciation,
phantom stock or similar rights with respect to the Company. There are no
agreements to which the Company is a party or by which it is bound with respect
to the voting (including without limitation voting trusts or proxies),
registration under the Securities Act, or sale or transfer (including without
limitation agreements relating to pre-emptive rights, rights of first refusal,
co-sale rights or “drag-along” rights) of any securities of the Company. To the
knowledge of the Company, there are no agreements among other parties, to which
the Company is not a party and by which it is not bound, with respect to the
voting (including without limitation voting trusts or proxies) or sale or
transfer (including without limitation agreements relating to rights of first
refusal, co-sale rights or “drag-along” rights) of any securities of the
Company. All of the issued and outstanding shares of Company Common Stock were
issued in compliance with applicable Laws (as defined below).

 

 5 

 

 

2.3 Authorization of Transaction. The Company has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery by the Company of this Agreement and,
subject to the adoption of this Agreement and (a) the approval of the Merger by
the vote of stockholders of the Company required by corporation laws of the
State of South Carolina and (b) the approvals and waivers set forth in Section
2.3 of the Company Disclosure Schedule (collectively, the “Company Consents”),
the consummation by the Company of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action on the part
of the Company. Without limiting the generality of the foregoing, the board of
directors of the Company (i) determined that the Merger is fair and in the best
interests of the Company and the Sellers, (ii) adopted this Agreement in
accordance with the provisions of the corporation laws of the State of South
Carolina, and (iii) directed that this Agreement and the Merger be submitted to
the Sellers for their adoption and approval and resolved to recommend that the
Sellers vote in favor of the adoption of this Agreement and the approval of the
Merger. This Agreement has been duly and validly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited under applicable bankruptcy, insolvency and
similar laws, rules or regulations affecting creditors’ rights and remedies
generally and to general principles of equity, whether applied in a court of law
or a court of equity.

 

2.4 Non-contravention. Subject to the receipt of Company Consents and the filing
of the Articles of Merger as required by Section 607.1105(4) of the Florida Act
and Section 33-11-105 of the South Carolina Act, neither the execution and
delivery by the Company of this Agreement nor the consummation by the Company of
the transactions contemplated hereby will (a) conflict with or violate any
provision of the articles of incorporation or bylaws of the Company, as amended
to date, (b) require on the part of the Company any filing with, or any permit,
authorization, consent or approval of, any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency (a “Governmental Entity”), (c) conflict with, result in a
breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the acceleration of obligations under, create in any
party the right to terminate, modify or cancel, or require any notice, consent
or waiver under, any contract or instrument to which the Company is a party or
by which the Company is bound or to which any of its assets is subject, except
for (i) any conflict, breach, default, acceleration, termination, modification
or cancellation in any contract or instrument set forth in Section 2.4 of the
Company Disclosure Schedule, (ii) any conflict, breach, default, acceleration,
termination, modification or cancellation which would not reasonably be expected
to have a Company Material Adverse Effect and would not reasonably be expected
to adversely affect the consummation of the transactions contemplated hereby or
(iii) any notice, consent or waiver the absence of which would not have a
Company Material Adverse Effect and would not adversely affect the consummation
of the transactions contemplated hereby, (d) result in the imposition of any
Security Interest (as defined below) upon any assets of the Company or (e)
violate any federal, state, local, municipal, foreign, international,
multinational, Governmental Entity or other constitution, law, statute,
ordinance, principle of common law, rule, regulation, code, governmental
determination, order, writ, injunction, decree, treaty, convention, governmental
certification requirement or other public limitation, U.S. or non-U.S.,
including Tax and U.S. antitrust laws (collectively, “Laws”) applicable to the
Company, or any of its properties or assets. For purposes of this Agreement:
“Security Interest” means any mortgage, pledge, security interest, encumbrance,
charge or other lien (whether arising by contract or by operation of law), other
than (i) mechanic’s, materialmen’s and similar liens, (ii) liens arising under
worker’s compensation, unemployment insurance, social security, retirement and
similar legislation, and (iii) liens on goods in transit incurred pursuant to
documentary letters of credit, in each case arising in the Ordinary Course of
Business (as defined below) of the Company and not material to the Company. As
used in this Agreement, the term “Ordinary Course of Business” means the
ordinary course of the Company’s business, consistent with past custom and
practice (including with respect to frequency and amount).

 

 6 

 

 

2.5 Subsidiaries. The Company has no subsidiaries.

 

2.6 Compliance with Laws.

 

(a) The Company and the conduct and operations of its business are in compliance
with each Law applicable to the Company or any of its properties or assets,
except for any violations or defaults that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Company Material
Adverse Effect.

 

(b) The Company has complied with all federal and state laws and regulations,
except for any violations or defaults that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Company Material
Adverse Effect.

 

(c) The Company has not, and the past and present officers, directors and
Affiliates (as defined below) of the Company have not, been the subject of, nor
does any officer or director of the Company have any reason to believe that the
Company or any of its officers, directors or Affiliates will be the subject of,
any civil or criminal proceeding or investigation by any federal or state
agency.

 

(d) The Company has not been the subject of any voluntary or involuntary
bankruptcy proceeding, nor has it been a party to any litigation.

 

(e) The Company has not, and the past and present officers, directors and
Affiliates have not, been the subject of, nor does any officer or director of
the Company have any reason to believe that the Company or any of its officers,
directors or Affiliates will be the subject of, any civil, criminal or
administrative investigation or proceeding brought by any federal or state
agency having regulatory authority over such entity or person.

 

2.7 Financial Statements. The Company has provided or made available to the
Purchaser: (a) the audited balance sheet of the Company (the “Company Balance
Sheet”) at December 31, 2018 (the “Company Balance Sheet Date”), and the related
consolidated statements of operations and cash flows for the years ended
December 31, 2018 and 2017 (the “Company Year-End Financial Statements”); and
(b) the unaudited balance sheet of the Company (the “Company Interim Balance
Sheet”) at September 30, 2019 (the “Company Interim Balance Sheet Date”) and the
related statement of operations and cash flows for the nine months ended
September 30, 2019 (the “Company Interim Financial Statements” and together with
the Company Balance Sheet and the Company Year-End Financial Statements, the
“Company Financial Statements”). The Company Financial Statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods covered
thereby, fairly present in all material respects the financial condition,
results of operations and cash flows of the Company as of the respective dates
thereof and for the periods referred to therein, comply as to form with the
applicable rules and regulations of the Securities and Exchange Commission (the
“SEC”) for inclusion of such Company Financial Statements in the Purchaser’s
filings with the SEC as required by the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and are consistent in all material respects with
the books and records of the Company.

 

2.8 Absence of Certain Changes. Since the Company Interim Balance Sheet Date,
and except as set forth in Section 2.8 of the Company Disclosure Schedule, (a)
to the knowledge of the Company, there has occurred no event or development
which, individually or in the aggregate, has had, or could reasonably be
expected to have in the future, a Company Material Adverse Effect.

 

 7 

 

 

2.9 Undisclosed Liabilities. Except as set forth in Section 2.9 of the
Disclosure Schedule, the Company has not incurred any liability (whether known
or unknown, whether absolute or contingent, whether liquidated or unliquidated
and whether due or to become due), except for (a) liabilities shown on the
Company Interim Balance Sheet referred to in Section 2.6, (b) liabilities not
exceeding $25,000 in the aggregate that have arisen since the Company Interim
Balance Sheet Date in the Ordinary Course of Business and (c) contractual and
other liabilities incurred in the Ordinary Course of Business which are not
required by GAAP to be reflected on a balance sheet.

 

2.10 Tax Matters.

 

(a) For purposes of this Agreement, the following terms shall have the following
meanings:

 

(i) “Taxes” means all taxes, charges, fees, levies or other similar assessments
or liabilities, including without limitation income, gross receipts, ad valorem,
premium, value-added, excise, real property, personal property, sales, use,
transfer, withholding, employment, unemployment insurance, social security,
business license, business organization, environmental, workers compensation,
payroll, profits, license, lease, service, service use, severance, stamp,
occupation, windfall profits, customs, duties, franchise and other taxes imposed
by the United States of America or any state, local or foreign government, or
any agency thereof, or other political subdivision of the United States or any
such government, and any interest, fines, penalties, assessments or additions to
tax resulting from, attributable to or incurred in connection with any tax or
any contest or dispute thereof.

 

(ii) “Tax Returns” means all United States of America, state, local or foreign
government reports, returns, declarations, statements or other information
required to be supplied to a taxing authority in connection with the Taxes.

 

(b) Except as set forth in Section 2.10 of the Company Disclosure Schedule, the
Company has filed on a timely basis (taking into account any valid extensions)
all material Tax Returns that it was required to file, and all such Tax Returns
were complete and accurate in all material respects. The Company has never been
a member of a group of corporations with which it has filed (or been required to
file) consolidated, combined or unitary Tax Returns. The Company has paid on a
timely basis all Taxes that were due and payable in accordance with the Tax
Returns. The unpaid Taxes of the Company for tax periods through the Company
Balance Sheet Date do not exceed the accruals and reserves for Taxes (excluding
accruals and reserves for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the Company Balance Sheet.
The Company does not have any actual or potential liability for any Tax
obligation of any taxpayer other than the Company (including without limitation
any affiliated group of corporations or other entities that included the Company
during a prior period). All Taxes that the Company is or was required by law to
withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the proper Governmental Entity.

 

(c) Except as set forth in Section 2.10 of the Company Disclosure Schedule, the
Company has delivered or made available to the Purchaser complete and accurate
copies of all federal income Tax Returns, examination reports and statements of
deficiencies assessed against or agreed to by the Company since December 31,
2012. No examination or audit of any Tax Return of the Company by any
Governmental Entity is currently in progress or, to the knowledge of the
Company, threatened or contemplated. The Company has not been informed by any
jurisdiction that the jurisdiction believes that the Company was required to
file any Tax Return that was not filed. The Company has not waived any statute
of limitations with respect to Taxes or agreed to an extension of time with
respect to a Tax assessment or deficiency.

 

 8 

 

 

(d) The Company (i) is not a “consenting corporation” within the meaning of
Section 341(f) of the Code, and none of the assets of the Company are subject to
an election under Section 341(f) of the Code; (ii) has not been a United States
real property holding corporation within the meaning of Section 897(c)(2) of the
Code during the applicable period specified in Section 897(c)(l)(A)(ii) of the
Code; (iii) has not made any payments, is obligated to make any payments, or is
a party to any agreement that could obligate it to make any payments that may be
treated as an “excess parachute payment” under Section 280G of the Code; (iv)
does not have any actual or potential liability for any Taxes of any person
(other than the Company) under Treasury Regulation Section 1.1502-6 (or any
similar provision of federal, state, local, or foreign law), or as a transferee
or successor, by contract, or otherwise; or (v) is not or has not been required
to make a basis reduction pursuant to Treasury Regulation Section 1.1502-20(b)
or Treasury Regulation Section 1.337(d)-2(b).

 

(e) The Company has not undergone a change in its method of accounting resulting
in an adjustment to its taxable income pursuant to Section 481 of the Code.

 

(f) No state or federal “net operating loss” of the Company determined as of the
Closing Date is subject to limitation on its use pursuant to Section 382 of the
Code or comparable provisions of state law as a result of any “ownership change”
within the meaning of Section 382(g) of the Code or comparable provisions of any
state law occurring prior to the Closing Date.

 

2.11 Assets. The Company owns or leases all tangible assets reasonably necessary
for the conduct of its business as presently conducted. Except as set forth in
Section 2.11 of the Company Disclosure Schedule, each such tangible asset
currently used in the operation of the business is free from material defects,
has been maintained in accordance with normal industry practice, is in good
operating condition and repair (subject to normal wear and tear) and is suitable
for the purposes for which it presently is used. Except as set forth in Section
2.11 of the Company Disclosure Schedule, no asset of the Company (tangible or
intangible) (including without limitation any shares or other equity interests
in or securities of any corporation, partnership, association or other business
organization or division thereof), is subject to any Security Interest.

 

2.12 Owned Real Property. The Company does not own any real property.

 

2.13 Real Property Leases. Section 2.13 of the Company Disclosure Schedule lists
all real property leased or subleased to or by the Company and lists the term of
such lease, any extension and expansion options, and the rent payable
thereunder. The Company has delivered or made available to the Purchaser
complete and accurate copies of the leases and subleases listed in Section 2.13
of the Company Disclosure Schedule. With respect to each lease and sublease
listed in Section 2.13 of the Company Disclosure Schedule:

 

(a) the lease or sublease is a legal, valid, binding and enforceable obligation
of the Company and is in full force and effect;

 

(b) the lease or sublease will continue to be legal, valid, binding, enforceable
and in full force and effect immediately following the Closing in accordance
with the terms thereof as in effect immediately prior to the Closing, and the
Closing will not result in a breach or default by the Company or, to the
knowledge of the Company, any other party under such lease or sublease;

 

(c) neither the Company nor, to the knowledge of the Company, any other party,
is in breach or violation of, or default under, any such lease or sublease, and
to the knowledge of the Company, no event has occurred, is pending or is
threatened, which, after the giving of notice, with lapse of time or both, would
constitute a breach or default by the Company or, to the knowledge of the
Company, any other party under such lease or sublease, except for any breach,
violation or default that has not had and would not reasonably be anticipated to
have a Company Material Adverse Effect; and

 

 9 

 

 

(d) the Company has not assigned, transferred, conveyed, mortgaged, deeded in
trust or encumbered any interest in the leasehold or subleasehold.

 

2.14 Contracts.

 

(a) Section 2.14 of the Company Disclosure Schedule lists the following
agreements (written or oral) to which the Company is a party as of the date of
this Agreement (other than the Transaction Documentation (as hereinafter
defined)):

 

(i) any agreement (or group of related agreements) for the lease of personal
property from or to third parties (A) which provides for lease payments in
excess of $25,000 per annum or (B) which has a remaining term longer than 12
months and is not cancellable without penalty by the Company on sixty (60) days
or less prior written notice;

 

(ii) any agreement (or group of related agreements) for the purchase or sale of
products or for the furnishing or receipt of services (A) which calls for
performance over a period of more than one year, is not cancellable without
penalty by the Company on sixty (60) days or less prior written notice and
involves more than the sum of $25,000, or (B) in which the Company has granted
manufacturing rights, “most favored nation” pricing provisions or exclusive
marketing or distribution rights relating to any products or territory or has
agreed to purchase a minimum quantity of goods or services or has agreed to
purchase goods or services exclusively from a certain party;

 

(iii) any agreement which, to the knowledge of the Company, is a material joint
venture or legal partnership;

 

(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness (including capitalized lease obligations) involving more than
$25,000 or under which it has imposed (or may impose) a Security Interest on any
of its assets, tangible or intangible;

 

(v) any agreement that purports to limit in any material respect the right of
the Company to engage in any line of business, or to compete with any person or
operate in any geographical location;

 

(vi) any employment agreement or consulting agreement;

 

(vii) any agreement involving any officer, director or stockholder of the
Company or any affiliate (as defined in Rule 12b-2 under the Exchange Act)
thereof (an “Affiliate”) (other than stock subscription, stock option,
restricted stock, warrant or stock purchase agreements the forms of which have
been made available to Purchaser);

 

(viii) any agreement or commitment for capital expenditures in excess of
$10,000, for a single project (it being represented and warranted that the
liability under all undisclosed agreements and commitments for capital
expenditures does not exceed $25,000 in the aggregate for all projects);

 

 10 

 

 

(ix) any agreement which contains any provisions requiring the Company to
indemnify any other party thereto (excluding indemnities contained in agreements
for the purchase, sale or license of products entered into in the Ordinary
Course of Business);

 

(x) any agreement, other than as contemplated by this Agreement, relating to the
future sales of securities of the Company other than outstanding stock option,
restricted stock, warrant or stock purchase agreements the forms of which have
been made available to Purchaser; and

 

(xi) any other agreement (or group of related agreements) (A) under which the
Company is obligated to make payments or incur costs in excess of $25,000 in any
year or (B) not entered into in the Ordinary Course of Business, in each case
which is not otherwise described in clauses (i) through (xi).

 

(b) The Company has delivered or made available to the Purchaser a complete and
accurate copy of each agreement listed in Section 2.14 of the Company Disclosure
Schedule. With respect to each agreement so listed, and except as set forth in
Section 2.14 of the Company Disclosure Schedule: (i) the agreement is a legal,
valid, binding and enforceable obligation of the Company and in full force and
effect, except as such enforceability may be limited under applicable
bankruptcy, insolvency and similar laws, rules or regulations affecting
creditors’ rights and remedies generally and to general principles of equity,
whether applied in a court of law or a court of equity; (ii) the agreement will
continue to be legal, valid, binding and enforceable obligation of the Company,
except as such enforceability may be limited under applicable bankruptcy,
insolvency and similar laws, rules or regulations affecting creditors’ rights
and remedies generally and to general principles of equity, whether applied in a
court of law or a court of equity and will be in full force and effect
immediately following the Effective Time in accordance with the terms thereof as
in effect immediately prior to the Effective Time; and (iii) neither the Company
nor, to the knowledge of the Company, any other party, is in breach or violation
of, or default under, any such agreement, and no event has occurred, is pending
or, to the knowledge of the Company, is threatened, which, after the giving of
notice, with lapse of time, or otherwise, would constitute a breach or default
by the Company or, to the knowledge of the Company, any other party under such
contract, except for any breach, violation or default that has not had a Company
Material Adverse Effect.

 

2.15 Accounts Receivable. All accounts receivable of the Company reflected on
the Company Interim Balance Sheet are valid receivables subject to no setoffs or
counterclaims, net of the applicable reserve for bad debts on the Company
Balance Sheet. All accounts receivable reflected in the financial or accounting
records of the Company that have arisen since the Company Interim Balance Sheet
Date are valid receivables subject to no setoffs or counterclaims, net of a
reserve for bad debts in an amount proportionate to the reserve shown on the
Company Balance Sheet.

 

2.16 Powers of Attorney. Except as set forth in Section 2.16 of the Company
Disclosure Schedule, there are no outstanding powers of attorney executed on
behalf of the Company.

 

2.17 Insurance. Section 2.17 of the Company Disclosure Schedule lists each
insurance policy (including fire, theft, casualty, general liability, workers
compensation, business interruption, environmental, product liability and
automobile insurance policies and bond and surety arrangements) to which the
Company is a party. Such insurance policies are of the type and in amounts
customarily carried by organizations conducting businesses or owning assets
similar to those of the Company. There is no material claim pending under any
such policy as to which coverage has been questioned, denied or disputed by the
underwriter of such policy. All premiums due and payable under all such policies
have been paid, the Company is not liable for retroactive premiums or similar
payments, and the Company is otherwise in compliance in all material respects
with the terms of such policies. The Company has no knowledge of any threatened
termination of, or material premium increase with respect to, any such policy.
Each such policy will continue to be enforceable and in full force and effect
immediately following the Effective Time in accordance with the terms thereof as
in effect immediately prior to the Effective Time.

 

 11 

 

 

2.18 Warranties. No product or service sold or delivered by the Company is
subject to any guaranty, warranty, right of credit or other indemnity other than
the applicable standard terms and conditions of sale of the Company.

 

2.19 Litigation. Except as set forth in Section 2.19 of the Company Disclosure
Schedule, as of the date of this Agreement, there is no action, suit,
proceeding, claim, arbitration or investigation before any Governmental Entity
or before any arbitrator (a “Legal Proceeding”) which is pending or, to the
Company’s knowledge, threatened against the Company which (a) seeks either
damages in excess of $25,000 individually or $75,000 in the aggregate, (b) if
determined adversely to the Company, could have, individually or in the
aggregate, a Company Material Adverse Effect or (c) in any manner challenges or
seeks to prevent, enjoin, alter or delay the transactions contemplated by this
Agreement.

 

2.20 Employees.

 

(a) Section 2.20 of the Company Disclosure Schedule contains a list of all
employees of the Company, along with the position of each such person. To the
knowledge of the Company, no employee has any plans to terminate employment with
the Company.

 

(b) The Company is not a party to or bound by any collective bargaining
agreement, nor has any of them experienced any strikes, grievances, claims of
unfair labor practices or other collective bargaining disputes. To the knowledge
of the Company, (i) no organizational effort has been made or threatened, either
currently or within the past two years, by or on behalf of any labor union with
respect to employees of the Company, and (ii) to the Company’s knowledge, there
are no circumstances or facts which could individually or collectively give rise
to a suit against the Company by any current or former employee or applicant for
employment based on discrimination prohibited by fair employment practices laws.

 

2.21 Employee Benefits.

 

(a) For purposes of this Agreement, the following terms shall have the following
meanings:

 

(i) “Employee Benefit Plan” means any “employee pension benefit plan” (as
defined in Section 3(2) of ERISA), any “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA), and any other written or oral plan, agreement
or arrangement providing direct or indirect compensation for services rendered,
including without limitation insurance coverage, severance benefits, disability
benefits, deferred compensation, bonuses, stock options, stock purchase, phantom
stock, stock appreciation or other forms of incentive compensation or
post-retirement compensation.

 

(ii) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

(iii) “ERISA Affiliate” means any entity which is, or at any applicable time
was, a member of (1) a controlled group of corporations (as defined in Section
414(b) of the Code), (2) a group of trades or businesses under common control
(as defined in Section 414(c) of the Code), or (3) an affiliated service group
(as defined under Section 414(m) of the Code or the regulations under Section
414(o) of the Code), any of which includes or included the Company.

 

 12 

 

 

(b) Section 2.21(b) of the Company Disclosure Schedule contains a complete and
accurate list of all Employee Benefit Plans maintained, or contributed to, by
the Company or any ERISA Affiliate (collectively, the “Company Benefit Plans”).
Complete and accurate copies of (i) all Company Benefit Plans which have been
reduced to writing, (ii) written summaries of all unwritten Company Benefit
Plans, (iii) all related trust agreements, insurance contracts and summary plan
descriptions, and (iv) all annual reports filed on Form 5500 Series and (for all
funded plans) all plan financial statements for the last three plan years for
each Company Benefit Plan that is required to file an annual report, have been
made available to the Purchaser. Except as set forth on Section 2.21(b) of the
Company Disclosure Schedule, each Company Benefit Plan has been administered in
all material respects in accordance with its terms and each of the Company and
the ERISA Affiliates has in all material respects met its obligations with
respect to such Company Benefit Plan and has made all required contributions
thereto not later than the due date therefor (including extensions). The
Company, each ERISA Affiliate and each Company Benefit Plan are in compliance in
all material respects with the currently applicable provisions of ERISA and the
Code and the regulations thereunder (including without limitation Section 4980B
of the Code, Subtitle K, Chapter 100 of the Code and Sections 601 through 608
and Section 701 et seq. of ERISA). All filings and reports as to each Company
Benefit Plan required to have been submitted to the Internal Revenue Service or
to the United States Department of Labor have been duly submitted.

 

(c) To the knowledge of the Company, there are no Legal Proceedings (except
claims for benefits payable in the normal operation of the Company Benefit Plans
and proceedings with respect to qualified domestic relations orders, qualified
medical support orders or similar benefit directives) against or involving any
Company Benefit Plan or asserting any rights or claims to benefits under any
Company Benefit Plan that could give rise to any material liability.

 

(d) All the Company Benefit Plans that are intended to be qualified under
Section 401(a) of the Code have received a determination, advisory or opinion
letter from the Internal Revenue Service to the effect that such Company Benefit
Plans are qualified and the plans and the trusts related thereto are exempt from
federal income taxes under Sections 401(a) and 501(a), respectively, of the
Code, no such determination letter has been revoked and revocation has not been
threatened, and no such Company Benefit Plan has been amended since the date of
its most recent determination letter or application therefor in any respect
(other than amendments required by law or which are not reasonably expected to
result in loss of such plan’s qualified status), and no act or omission has
occurred, that would adversely affect its qualification or materially increase
its cost. Each Company Benefit Plan which is required to satisfy Section
401(k)(3) or Section 401(m)(2) of the Code has been tested for compliance with,
and satisfies the requirements of, Section 401(k)(3) and Section 401(m)(2) of
the Code for each plan year ending prior to the Closing Date.

 

(e) Neither the Company nor any ERISA Affiliate has ever maintained an Employee
Benefit Plan subject to Section 412 of the Code or Title IV of ERISA.

 

(f) At no time has the Company or any ERISA Affiliate been obligated to
contribute to any “multiemployer plan” (as defined in Section 4001(a)(3) of
ERISA).

 

(g) There are no unfunded obligations under any Company Benefit Plan providing
benefits after termination of employment to any employee of the Company (or to
any beneficiary of any such employee), including but not limited to retiree
health coverage and deferred compensation, but excluding continuation of health
coverage required to be continued under Section 4980B of the Code or other
applicable Law and insurance conversion privileges under state law. The assets
of each Company Benefit Plan which is funded are reported at their fair market
value on the books and records of such Company Benefit Plan.

 

 13 

 

 

(h) No act or omission has occurred and no condition exists with respect to any
Company Benefit Plan maintained by the Company or any ERISA Affiliate that would
subject the Company or any ERISA Affiliate to (i) any material fine, penalty,
tax or liability of any kind imposed under ERISA or the Code or (ii) any
contractual indemnification or contribution obligation protecting any fiduciary,
insurer or service provider with respect to any Company Benefit Plan.

 

(i) No Company Benefit Plan is funded by, associated with or related to a
“voluntary employee’s beneficiary association” within the meaning of Section
501(c)(9) of the Code.

 

(j) Each Company Benefit Plan is amendable and terminable unilaterally by the
Company at any time without liability to the Company as a result thereof and no
Company Benefit Plan, plan documentation or agreement, summary plan description
or other written communication distributed generally to employees by its terms
prohibits the Company from amending or terminating any such Company Benefit
Plan.

 

(k) Section 2.14 and Section 2.21(k) of the Company Disclosure Schedule
discloses each: (i) agreement with any stockholder, director, executive officer
or other key employee of the Company (A) the benefits of which are contingent,
or the terms of which are materially altered, upon the occurrence of a
transaction involving the Company of the nature of any of the transactions
contemplated by this Agreement, (B) providing any term of employment or
compensation guarantee, or (C) providing severance benefits or other benefits
after the termination of employment of such director, executive officer or key
employee; (ii) agreement, plan or arrangement under which any person may receive
payments from the Company that may be subject to the tax imposed by Section 4999
of the Code or included in the determination of such person’s “parachute
payment” under Section 280G of the Code; and (iii) agreement or plan binding the
Company, including without limitation any stock option plan, stock appreciation
right plan, restricted stock plan, stock purchase plan, severance benefit plan
or Company Benefit Plan, any of the benefits of which will be increased, or the
vesting of the benefits of which will be accelerated, by the occurrence of any
of the transactions contemplated by this Agreement or the value of any of the
benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement. The accruals for vacation, sickness and
disability expenses are accounted for on the Company Interim Balance Sheet and
are adequate and materially reflect the expenses associated therewith in
accordance with GAAP.

 

2.22 Environmental Matters.

 

(a) To its knowledge, the Company has complied with all applicable Environmental
Laws (as defined below), except for violations of Environmental Laws that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect. There is no pending or, to
the knowledge of the Company, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request by any Governmental Entity, relating to any Environmental
Law involving the Company, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect. As used in this Agreement,
the term “Environmental Law” means any Law relating to the environment,
including without limitation any Law pertaining to (i) treatment, storage,
disposal, generation and transportation of industrial, toxic or hazardous
materials or substances or solid or hazardous waste; (ii) air, water and noise
pollution; (iii) groundwater and soil contamination; (iv) the release or
threatened release into the environment of industrial, toxic or hazardous
materials or substances, or solid or hazardous waste, including without
limitation emissions, discharges, injections, spills, escapes or dumping of
pollutants, contaminants or chemicals; (v) the protection of wild life, marine
life and wetlands, including without limitation all endangered and threatened
species; (vi) storage tanks, vessels, containers, abandoned or discarded
barrels, and other closed receptacles; (vii) the reclamation of mines; and
(viii) manufacturing, processing, using, distributing, treating, storing,
disposing, transporting or handling of materials regulated under any law as
pollutants, contaminants, toxic or hazardous materials or substances or oil or
petroleum products or solid or hazardous waste. As used above, the terms
“release” and “environment” shall have the meaning set forth in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”).

 

 14 

 

 

(b) To the knowledge of the Company, without independent investigation, there
are no documents that contain any environmental reports, investigations or
audits relating to premises currently or previously owned or operated by the
Company (whether conducted by or on behalf of the Company or a third party, and
whether done at the initiative of the Company or directed by a Governmental
Entity or other third party) which were issued or conducted during the past five
years and which the Company has possession of.

 

(c) The Company has not been notified that there is any material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company

 

2.23 Customers. Section 2.23 of the Company Disclosure Schedule sets forth a
list of each customer that accounted for more than 5% of the revenues of the
Company during the last full fiscal year and the amount of revenues accounted
for by such customer during such period. As of the date hereof, the Company has
not received notice from any customer that such customer may materially reduce
the amount of business done with the Company below the level of business done
with the Company in the last twelve months.

 

2.24 Permits. Section 2.24 of the Company Disclosure Schedule sets forth a list
of all authorizations, approvals, clearances, licenses, permits, certificates or
exemptions (including, without limitation, manufacturing approvals and
authorizations, pricing and reimbursement approvals, labeling approvals,
registration notifications or their foreign equivalent, and including those
issued or required under Environmental Laws and those relating to the occupancy
or use of owned or leased real property) from any Governmental Entity
(“Permits”) issued to or held by the Company . Such listed Permits are the only
material Permits that are required for the Company to conduct its business as
presently conducted except for those the absence of which, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect. Each such Permit is in full force and effect
and no suspension or cancellation of such Permit is threatened. Each such Permit
will continue in full force and effect immediately following the Closing.

 

2.25 Certain Business Relationships with Affiliates. Except as listed in Section
2.25 of the Company Disclosure Schedule, no Affiliate of the Company (a) owns
any material property or right, tangible or intangible, which is used in the
business of the Company, (b) has any claim or cause of action against the
Company, or (c) owes any money to, or is owed any money by, the Company. Section
2.25 of the Company Disclosure Schedule describes any transactions involving the
receipt or payment in any fiscal year between the Company and any Affiliate of
the Company which have occurred or existed since the Organization Date, other
than employment agreements or other compensation arrangements.

 

 15 

 

 

2.26 Brokers’ Fees. The Company has no liability or obligation to pay any fees
or commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.

 

2.27 Books and Records. The minute books and other similar records of the
Company contain, in all material respects, complete and accurate records in all
material respects of all actions taken at any meetings of the Company’s
stockholders, board of directors or any committees thereof and of all written
consents executed in lieu of the holding of any such meetings.

 

2.28 Intellectual Property.

 

(a) The Company owns, is licensed or otherwise possesses legally enforceable
rights to use, license and exploit all issued patents, copyrights, trademarks,
service marks, trade names, trade secrets, and registered domain names and all
applications for registration therefor (collectively, the “Intellectual Property
Rights”) and all computer programs and other computer software, databases,
know-how, proprietary technology, formulae, and development tools, together with
all goodwill related to any of the foregoing (collectively, the “Intellectual
Property”), as is necessary to conduct its businesses as presently conducted.

 

(b) Section 2.28(b) of the Company Disclosure Schedule sets forth, with respect
to all issued patents and all registered copyrights, trademarks, service marks
and domain names registered with any Governmental Entity by the Company or for
which an application for registration has been filed with any Governmental
Entity by the Company, (i) the registration or application number, the date
filed and the title, if applicable, of the registration or application and (ii)
the names of the jurisdictions covered by the applicable registration or
application. Section 2.28(b) of the Company Disclosure Schedule identifies each
agreement currently in effect containing any ongoing royalty or payment
obligations of the Company in excess of $25,000 per annum with respect to
Intellectual Property Rights and Intellectual Property that are licensed or
otherwise made available to the Company.

 

(c) Except as set forth on Section 2.28(c) of the Company Disclosure Schedule,
all Intellectual Property Rights of the Company that have been registered by it
with any Governmental Entity are valid and subsisting. As of the Effective Date,
in connection with such registered Intellectual Property Rights, all necessary
registration, maintenance and renewal fees will have been paid and all necessary
documents and certificates will have been filed with the relevant Governmental
Entities. The Company has not filed for registration of any Intellectual
Property rights other than with respect to patents.

 

(d) The Company is not, nor will as a result of the consummation of the Merger
or other transactions contemplated by this Agreement be, in breach in any
material respect of any license, sublicense or other agreement relating to the
Intellectual Property Rights of the Company or any licenses, sublicenses or
other agreements as to which the Company is a party and pursuant to which the
Company uses any patents, copyrights (including software), trademarks or other
intellectual property rights of or owned by third parties (the “Third Party
Intellectual Property Rights”).

 

(e) Except as set forth on Section 2.28(e) of the Company Disclosure Schedule,
the Company has not been named as a defendant in any suit, action or proceeding
which involves a claim of infringement or misappropriation of any Third Party
Intellectual Property Right and the Company has not received any notice or other
communication (in writing or otherwise) of any actual or alleged infringement,
misappropriation or unlawful or unauthorized use of any Third Party Intellectual
Property Right.

 

 16 

 

 

(f) The Company has received no written notice that any person is infringing,
misappropriating or making any unlawful or unauthorized use of any Intellectual
Property Rights of the Company in a manner that has a material impact on the
business of the Company.

 

2.29 Disclosure. No representation or warranty by the Company contained in this
Agreement, and no statement contained in the Company Disclosure Schedule, or any
other document, certificate or other instrument delivered or to be delivered by
or on behalf of the Company pursuant to this Agreement, contains or will contain
any untrue statement of a material fact or omits or will omit to state any
material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements herein or therein not misleading.

 

2.30 Accountants. Liggett & Webb P.A. (the “Company Auditor”) is (a) a
registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act of 2002) and (b) “independent” with respect to the Company
within the meaning of Regulation S-X. Except as set forth on Section 2.30 of the
Company Disclosure Schedule, the reports of the Company Auditor (or any prior
auditor) on the financial statements of the Company for the 2018 fiscal year and
any subsequent interim period did not contain an adverse opinion or a disclaimer
of opinion, or were qualified as to uncertainty, audit scope, or accounting
principles. During the Company’s most recent fiscal year and the subsequent
interim periods, there were no disagreements with the Company Auditor on any
matter of accounting principles or practices, financial statement disclosure, or
auditing scope or procedures. None of the reportable events listed in Item
304(a)(1)(iv) or (v) of Regulation S-K occurred with respect to the Company
Auditor.

 

2.31 Board Action. The Company’s Board of Directors (a) has unanimously
determined that the Merger is advisable and in the best interests of the
Company’s stockholders and is on terms that are fair to such Company
stockholders, (b) adopted this Agreement in accordance with the provisions of
the corporation laws of the State of South Carolina, and (c) directed that this
Agreement and the Merger be submitted to the Company stockholders for their
adoption and approval and resolved to recommend that the Company stockholders
vote in favor of the adoption of this Agreement and the approval of the Merger
and the transactions contemplated hereby.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

As an inducement to the Purchaser and the Acquisition Subsidiary to enter into
this Agreement and to consummate the transactions contemplated herein, each
Seller jointly and severally represents and warrants to the Purchaser as
follows:

 

3.1 Power and Authority. Each Seller has all requisite power and authority to
enter into and deliver this Agreement and the other Transaction Documents (as
defined below) and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance of this Agreement and the
Transaction Documents by each Seller and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action, and no other action or proceeding on the part of such Seller is
necessary to authorize the execution, delivery and performance by such Seller of
this Agreement and the Transaction Documents and the consummation by such Seller
of the transactions contemplated hereby and thereby. This Agreement and each of
the Transaction Documents have been duly executed and delivered by each Seller
and constitute the legal, valid and binding obligation of such Seller,
enforceable against it in accordance with their respective terms.

 

3.2 Conflicts; Consents and Approvals. Neither the execution and delivery by
each Seller of this Agreement and the other Transaction Documents (as defined
below) to be executed and delivered by it in connection with this Agreement and
the Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will:

 

(a) conflict with, or result in a breach of any provision of, the organizational
documents of each Seller which is an entity;

 

 17 

 

 

(b) violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(as defined below) (with the giving of notice, the passage of time or otherwise)
to terminate, accelerate, modify or call a default under, or give rise to any
obligation to make a payment under, or to any increased, additional or
guaranteed rights of any Person under, or result in the creation of any
Encumbrance (as defined below) upon any of the properties or assets of the
Company under any of the terms, conditions or provisions of (i) the
organizational documents of the Company, (ii) any contract to which such Seller
is a party or to which any of its respective properties or assets may be bound
which, if so affected, would either have a Company Material Adverse Effect or be
reasonably likely to prevent the consummation of the transactions contemplated
herein, or (iii) any permit, registration, approval, license or other
authorization or filing to which such Seller is subject or to which any of its
properties or assets may be subject. As used in this Agreement, the term
“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture or Governmental Entity. As used in this Agreement, the term
“Encumbrances” means security interests, liens, claims, charges, title defects,
deficiencies or exceptions (including, with respect to real property, defects,
deficiencies or exceptions in, or relating to, marketability of title, or
leases, subleases or the like affecting title), mortgages, pledges, easements,
encroachments, restrictions on use, rights of-way, rights of first refusal,
conditional sales or other title retention agreements, covenants, conditions or
other similar restrictions (including restrictions on transfer) or other
encumbrances of any nature whatsoever;

 

(c) require any action, consent or approval of any Governmental Entity or
non-governmental third party; or

 

(d) violate any order, writ or injunction, or any material decree, or material
Law applicable to such Seller or any of its businesses, properties or assets.

 

3.3 Title to Shares. Each Seller is the sole record and beneficial owner of the
Company Common Stock indicated next to his or her name on Schedule 3.3 and has
good and marketable title to the Company Common Stock, free and clear of all
Encumbrances. There are no outstanding rights agreements, understandings,
proxies, claims or other commitments, agreements or rights of any character
whatsoever relating to the shares held by the Sellers as set forth on Schedule
3.3.

 

3.4 Securities Representations.

 

(a) Investment Purposes. Each Seller is acquiring the Consideration Shares for
its own account as principal, not as a nominee or agent, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part in any transactions that would be in violation of
the Securities Act or any state securities or “blue-sky” laws. No other Person
has a direct or indirect beneficial interest in, and such Seller does not have
any contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third party, with
respect to, the Consideration Shares or any part thereof that would be in
violation of the Securities Act or any state securities or “blue-sky” laws or
other applicable Law.

 

 18 

 

 

(b) No General Solicitation. Each Seller is not receiving the Consideration
Shares as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio; or presented at any seminar or similar
gathering; or any solicitation of a subscription by a Person, other than
Purchaser personnel, previously known to such Seller.

 

(c) No Obligation to Register Shares. Each Seller understands that neither Blue
Star nor the Purchaser is under obligation to register the Consideration Shares
under the Securities Act, or to assist such Seller in complying with the
Securities Act or the securities laws of any state of the United States or of
any foreign jurisdiction. Such Seller understands that the Consideration Shares
must be held indefinitely unless the sale thereof is subsequently registered
under the Securities Act and applicable state securities laws or exemptions from
such registration are available. All certificates evidencing the Consideration
Shares will bear a legend stating that the Consideration Shares have not been
registered under the Securities Act or state securities laws and they may not be
transferred or resold unless they are registered under the Securities Act and
applicable state securities laws or exempt therefrom.

 

(d) Investment Experience. Each Seller, or such Seller’s professional advisor,
has such knowledge and experience in finance, securities, taxation, investments
and other business matters as to evaluate investments of the kind described in
this Agreement. By reason of the business and financial experience of such
Seller or its professional advisor, such Seller can protect its own interests in
connection with the transactions described in this Agreement. Such Seller is
able to afford the loss of its entire investment in the Consideration Shares.

 

(e) Exemption from Registration. Each Seller acknowledges its understanding that
the offering and sale of the Shares is intended to be exempt from registration
under the Securities Act. In furtherance thereof, in addition to the other
representations and warranties of such Seller made herein, such Seller further
represents and warrants to and agrees with the Purchaser as follows:

 

(i) Such Seller has the financial ability to bear the economic risk of its
investment, has adequate means for providing for its current needs and personal
contingencies and has no need for liquidity with respect to the Consideration
Shares;

 

(ii) Such Seller has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment in the Consideration Shares;

 

(iii) Such Seller has been provided an opportunity for a reasonable period of
time prior to the date hereof to obtain additional information concerning the
Purchaser and all other information to the extent the Purchaser possesses such
information or can acquire it without unreasonable effort or expense; and

 

(iv) Such Seller has reviewed the documents filed by Blue Star with the SEC and
has also considered the uncertainties and difficulties frequently encountered by
companies such as the Blue Star.

 

(f) No Reliance. Other than as set forth herein, each Seller is not relying upon
any other information, representation or warranty by Blue Star or the Purchaser
or any officer, director, stockholder, agent or representative of the Purchaser
in determining to invest in the Consideration Shares. Such Seller has consulted,
to the extent deemed appropriate by such Seller, with such Seller’s own advisers
as to the financial, tax, legal and related matters concerning an investment in
the Consideration Shares and on that basis believes that its investment in the
Consideration Shares is suitable and appropriate for such Seller.

 

 19 

 

 

(g) No Governmental Review. Each Seller is aware that no federal or state agency
has (i) made any finding or determination as to the fairness of this investment,
(ii) made any recommendation or endorsement of the Consideration Shares or the
Purchaser, or (iii) guaranteed or insured any investment in the Consideration
Shares or any investment made by the Purchaser.

 

3.5 Full Disclosure. No representation or warranty of any Seller in this
Agreement omits to state a material fact necessary to make the statements
herein, in light of the circumstances in which they were made, not misleading.
There is no fact known to a Seller that would have a Company Material Adverse
Effect or, as far as can be reasonably foreseen, materially threatens, the
assets, business, prospects, financial condition, or results of operations of
the Company that has not been set forth in this Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

AND THE ACQUISITION SUBSIDIARY

 

As an inducement to the Sellers to enter into this Agreement and to consummate
the transactions contemplated herein, the Purchaser represents and warrants to
the Company and the Sellers, as follows:

 

4.1 Organization, Qualification and Corporate Power. The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Florida and the Acquisition Subsidiary is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Florida. Purchaser has all requisite power to own, operate and
lease its business and assets and carry on its business as the same is now being
conducted. The Purchaser is not in default under or in violation of any
provision of its certificate or articles of incorporation, as amended to date,
or its bylaws, as amended to date. The Acquisition Subsidiary is not in default
under or in violation of any provision of its articles of organization, as
amended to date, or its operating agreement, as amended to date.

 

4.2 Authorization of Transaction. Each of the Purchaser and the Acquisition
Subsidiary has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and thereunder. The execution
and delivery by the Purchaser and the Acquisition Subsidiary of this Agreement
and the agreements contemplated hereby and thereby (collectively, the
“Transaction Documents”), and the consummation by the Purchaser and the
Acquisition Subsidiary of the transactions contemplated hereby and thereby have
been duly and validly authorized by all necessary corporate or company action,
as the case may be, on the part of the Purchaser and the Acquisition Subsidiary.
Each of the documents included in the Transaction Documents has been duly and
validly executed and delivered by the Purchaser or the Acquisition Subsidiary,
as the case may be, and constitutes a valid and binding obligation of the
Purchaser or the Acquisition Subsidiary, as the case may be, enforceable against
them in accordance with its terms, except as such enforceability may be limited
under applicable bankruptcy, insolvency and similar laws, rules or regulations
affecting creditors’ rights and remedies generally and to general principles of
equity, whether applied in a court of law or a court of equity.

 

 20 

 

 

4.3 Noncontravention. Subject to the filing of the Articles of Merger as
required by the Florida Act and the South Carolina Act, neither the execution
and delivery by the Purchaser or the Acquisition Subsidiary, as the case may be,
of this Agreement or the Transaction Documents, nor the consummation by the
Purchaser or the Acquisition Subsidiary, as the case may be, of the transactions
contemplated hereby or thereby, will (a) conflict with or violate any provision
of the organizational documents or bylaws of the Purchaser or the operating
agreement of the Acquisition Subsidiary, as the case may be, (b) require on the
part of the Purchaser or the Acquisition Subsidiary, as the case may be, any
filing with, or permit, authorization, consent or approval of, any Governmental
Entity, (c) conflict with, result in a breach of, constitute (with or without
due notice or lapse of time or both) a default under, result in the acceleration
of obligations under, create in any party any right to terminate, modify or
cancel, or require any notice, consent or waiver under, any contract or
instrument to which the Purchaser or the Acquisition Subsidiary, as the case may
be, is a party or by which either is bound or to which any of their assets are
subject, except for (i) any conflict, breach, default, acceleration,
termination, modification or cancellation which would not reasonably be expected
to have a Purchaser Material Adverse Effect (as defined below) and would not
reasonably be expected to adversely affect the consummation of the transactions
contemplated hereby or (ii) any notice, consent or waiver the absence of which
would not reasonably be expected to have a Purchaser Material Adverse Effect and
would not reasonably be expected to adversely affect the consummation of the
transactions contemplated hereby, (d) result in the imposition of any Security
Interest upon any assets of the Purchaser or the Acquisition Subsidiary except
as set forth on Schedule 4.3 in connection with the Seventh Amendment to the
Loan and Security Agreement dated November __, 2019, between the Purchaser and
ACF or (e) violate any Laws applicable to the Purchaser or the Acquisition
Subsidiary or any of their properties or assets. “Purchaser Material Adverse
Effect” means a material adverse effect on the assets, business, financial
condition, or results of operations of the Purchaser.

 

4.4 Subsidiaries. The Purchaser has no Subsidiaries other than the Acquisition
Subsidiary. The Acquisition Subsidiary is an entity duly organized, validly
existing and in company and tax good standing under the laws of the jurisdiction
of its organization. The Acquisition Subsidiary was formed solely to effectuate
the Merger and has not conducted any business operations since its organization.
The Acquisition Subsidiary has no assets other than minimal paid-in capital, has
no liabilities or other obligations, and is not in default under or in violation
of any provision of its articles of organization or operating agreement. All of
the issued and outstanding membership interests of the Acquisition Subsidiary
are duly authorized, validly issued, fully paid, nonassessable and free of
preemptive rights. All membership interests of the Acquisition Subsidiary are
owned by the Purchaser free and clear of any restrictions on transfer, claims,
Security Interests, options, warrants, rights, contracts, calls, commitments,
equities and demands. There are no outstanding or authorized options, warrants,
rights, agreements or commitments to which the Acquisition Subsidiary is a party
or which are binding on it providing for the issuance, disposition or
acquisition of any capital stock of the Purchaser or membership interests of the
Acquisition Subsidiary (except as contemplated by this Agreement). There are no
outstanding stock appreciation, phantom stock or similar rights with respect to
the Acquisition Subsidiary. There are no voting trusts, proxies or other
agreements or understandings with respect to the voting of any interests of the
Acquisition Subsidiary.

 



4.5 SEC Reports. SEC Reports; Financial Statements. Blue Star has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Securities Act and the Securities Exchange Act of 1934 (the
“Exchange Act”) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable. The financial statements included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of Blue Star as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments..

 



 21 

 

 

4.6 Compliance with Laws. The conduct and operations of the Purchaser’s business
is in compliance with each Law applicable to the Purchaser, or any of its
properties or assets, except for any violations or defaults that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Purchaser Material Adverse Effect. The Purchaser has complied with all federal
and state securities laws and regulations, including being current in all of its
reporting obligations under such federal and state securities laws and
regulations; has not, and the past and present officers, directors and
Affiliates of the Purchaser have not, been the subject of, nor does any officer
or director of the Purchaser have any reason to believe that the Purchaser or
any of its officers, directors or Affiliates will be the subject of, any civil
or criminal proceeding or investigation by any federal or state agency alleging
a violation of securities laws; has not been the subject of any voluntary or
involuntary bankruptcy proceeding, nor has it been a party to any material
litigation; has not, and the past and present officers, directors and Affiliates
have not, been the subject of, nor does any officer or director of the Purchaser
have any reason to believe that the Purchaser or any of its officers, directors
or Affiliates will be the subject of, any civil, criminal or administrative
investigation or proceeding brought by any federal or state agency having
regulatory authority over such entity or person;

 

4.7 Litigation. Except as disclosed in Section 4.7 of the Purchaser Disclosure
Schedule, as of the date of this Agreement, there is no Legal Proceeding which
is pending or, to the Purchaser’s knowledge, threatened against the Purchaser
which, if determined adversely to the Purchaser could have, individually or in
the aggregate, a Purchaser Material Adverse Effect or which in any manner
challenges or seeks to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement.

 

4.8 Permits. Section 4.8 of the Purchaser Disclosure Schedule sets forth a list
of all authorizations, approvals, clearances, permits, licenses, registrations,
certificates, orders, approvals or exemptions from any Governmental Entity
(including without limitation those issued or required under Environmental Laws
and those relating to the occupancy or use of owned or leased real property)
(“Purchaser Permits”) issued to or held by the Purchaser or any of its
Subsidiaries. Such listed permits are the only Purchaser Permits that are
required for the Purchaser to conduct its business as presently conducted except
for those the absence of which, individually or in the aggregate, have not had
and would not reasonably be expected to have a Purchaser Material Adverse
Effect. Each such Purchaser Permit is in full force and effect and, to the
knowledge of the Purchaser, no suspension or cancellation of such Purchaser
Permit is threatened and there is no basis for believing that such Purchaser
Permit will not be renewable upon expiration. Each such Purchaser Permit will
continue in full force and effect immediately following the Closing.

 

4.9 Consideration Shares. As of the Closing, all of the Consideration Shares
shall be duly authorized, validly issued, fully paid and nonassessable, and not
issued in violation of any preemptive or similar rights. Upon delivery to the
Sellers of the certificates representing the Consideration Shares, the Sellers
will acquire good and valid title to such Consideration Shares, free and clear
of any Encumbrances, other than restrictions under applicable securities laws.

 

4.11 Disclosure. No representation or warranty by the Purchaser or the
Acquisition Subsidiary contained in this Agreement, and no statement contained
in the any document, certificate or other instrument delivered or to be
delivered by or on behalf of the Purchaser or the Acquisition Subsidiary
pursuant to this Agreement, contains or will contain any untrue statement of a
material fact or omits or will omit to state any material fact necessary, in
light of the circumstances under which it was or will be made, in order to make
the statements herein or therein not misleading. The Purchaser has disclosed to
the Company all material information relating to the business of the Purchaser
or any of its Subsidiaries or the transactions contemplated by this Agreement.
There is no fact known to a Purchaser that would have a Purchaser Material
Adverse Effect or, as far as can be reasonably foreseen, materially threatens,
the assets, business, prospects, financial condition, or results of operations
of the Purchaser that has not been set forth in this Agreement.

 

 22 

 

 

4.12 Board Action. The Purchaser’s Board of Directors (a) has unanimously
determined that the Merger is advisable and in the best interests of the
Purchaser’s stockholders, (b) has caused the Purchaser, in its capacity as the
sole stockholder of the Acquisition Subsidiary to approve the Merger and this
Agreement by written consent, (c) adopted this Agreement in accordance with the
provisions of the Florida Act, and (d) directed that this Agreement and the
Merger be submitted to the Purchaser stockholders for their adoption and
approval and resolved to recommend that the Purchaser stockholders vote in favor
of the adoption of this Agreement and the approval of the Merger and the
transactions contemplated hereby.

 

ARTICLE V

COVENANTS

 

5.1 Access and Information. Prior to the Closing, the Purchaser, on one hand,
and the Company, on the other hand, shall permit representatives of the other to
have reasonable access during normal business hours and upon reasonable notice
to all premises, properties, personnel, books, records, technology, technical
support, contracts, commitments, reports of examination and documents of or
pertaining to, as may be necessary to permit the other to, at its sole expense,
make, or cause to be made, such investigations thereof as the other reasonably
deems necessary or advisable in connection with the consummation of the
transactions contemplated by this Agreement, and the Purchaser and the Company
shall reasonably cooperate with any such investigations. No investigation by a
Party or its representatives or advisors prior to or after the date of this
Agreement (including any information obtained by a Party pursuant to this
Section 5.1) shall diminish, obviate or cure any breach of any representation,
warranty, covenant or agreement contained in this Agreement nor shall the
conduct or completion of any such investigation be a condition to any of such
party’s obligations under this Agreement.

 

5.2 Confidentiality. Each of the parties hereto shall use their best efforts and
cause their respective Affiliates, officers, directors, employees, consultants,
advisors and agents to use their respective best efforts to treat as
confidential and hold in strict confidence, unless compelled to disclose by
judicial or administrative process or, in the opinion of its counsel, by other
requirements of Law, and after prior written notice to the other parties, all
confidential information of the Purchaser or the Company, as the case may be,
that is made available in connection with this Agreement, and will not release
or disclose such confidential information to any other Person, except to their
respective auditors, attorneys, financial advisors and other consultants,
agents, and advisors in connection with this Agreement. If the Closing does not
occur, (a) such confidence shall be maintained by the Parties, and each Party
shall use reasonable efforts to cause its officers, directors, Affiliates and
such other Persons to maintain such confidence, except to the extent such
information comes into the public domain (other than as a result of an action by
such party, its officers, directors or such other Persons in contravention of
this Agreement), and (b) upon the request of any party, the other party shall
promptly return to the requesting party any written materials remaining in its
possession, which materials it has received from the requesting party or its
representatives, together with any analyses or other written materials based
upon the materials provided.

 

5.3 Efforts to Consummate. Subject to the terms and conditions of this
Agreement, each party hereto shall use all reasonable commercial efforts to
take, or to cause to be taken, all actions and to do, or to cause to be done,
all things necessary, proper or advisable as promptly as practicable to satisfy
the conditions set forth in Article V and to consummate the transactions
contemplated hereby.

 

 23 

 

 

5.4 Notification by the Company and Sellers. The Company and the Sellers shall
use their respective best efforts to as promptly as practicable inform the other
parties hereto in writing if, prior to the consummation of the Closing, it
obtains knowledge that any of the representations and warranties made by such
party in this Agreement ceases to be accurate and complete in any respect, it
becomes aware of any fact or condition that constitutes a breach of any covenant
of such party as of the date of this Agreement or that would reasonably be
expected to cause any of its covenants to be breached as of the Closing Date.
Any such notification shall not be deemed to have cured any breach of any
representation, warranty, covenant or agreement made in this Agreement for any
purposes of this Agreement.

 

5.5 Financial Reporting. Prior to the Closing, the Company shall prepare and
deliver audited financial statements in compliance with the American Institute
of Certified Public Accountants’ generally accepted auditing standards for the
year ended December 31, 2018 (the “Audit”) and any other information as required
for the Purchaser’s filings in connection with the transactions contemplated by
this Agreement under the Exchange Act.

 

5.6 Leak-Out. During the period commencing on the Closing Date and ending on the
one-year anniversary thereof, the Sellers may not lend, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly (each a “Transfer”),
any Consideration Shares and any shares of common stock of Blue Star which a
Seller may receive upon conversion of a Sellers Note (the “Conversion Shares”),
or (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any such
shares, whether any such transaction is to be settled by delivery of securities,
in cash or otherwise. From and after the one-year anniversary of the Closing
Date, a Seller may Transfer up to 25% of the aggregate of the Consideration
Shares, and any Conversion Shares, in each successive six-month period.

 

5.7 Management. For a period of five years from the Closing Date, Lubkin III and
Greco each agree to devote all of his or her business time, attention and energy
to the business of the Surviving Company and to faithfully and competently serve
and perform such duties consistent with his or her position with the Surviving
Company, pursuant to the terms and conditions of the Employment Agreements
attached hereto as Exhibit D. Such employment shall be performed at the offices
of the Surviving Company in Beaufort, South Carolina. Each of such persons
affirms and represents that he or she is under no obligation to any other third
party that is in any way inconsistent with, or imposes any limitation or
restriction upon, such person’s continued service to the Surviving Company as
contemplated herein.

 

5.8 Non-Competition. As an inducement to the Purchaser to enter into this
Agreement and as additional consideration for the consideration to be paid to
the Sellers hereunder each of Lubkin III and Greco will enter into employment
agreements, in substantially the form attached hereto as Exhibit D (the “Lubkin
III and Greco Employment Agreements”) and the other Sellers will enter into
non-competition agreements, each effective as of the Closing Date, in
substantially the form attached hereto as Exhibit E (the “Non-Competition
Agreements”). Each Seller agrees that he or she will not at any time disparage
the Purchaser or the Surviving Company or any of their respective shareholders,
members, managers, directors, officers, employees or agents.

 

5.9 Regions Bank. At the Closing and as a condition thereof, any and all
borrowings by the Company under the loan and revolving line of credit with
Regions Bank will be paid off in full by the Purchaser through its lender, and
any and all agreements relating to such borrowings or collateral thereunder will
be terminated and of no further force and effect.

 

5.10 Shareholder Agreement. On or before the Closing Date, the Shareholder
Agreement, dated July 12, 2017, among the Sellers and the Company, shall be
terminated and of no further force and effect (“Company Shareholder Agreement”).

 

 24 

 

 

5.11 Board Composition. Effective as of the Closing, the board of managers of
the Surviving Company shall consist of John Keeler, Walter Lubkin III and
Christopher Constable.

 

5.12 No Registration. The Sellers understand and acknowledge that the
Consideration Shares, and any Conversion Shares issued upon conversion of the
Sellers Notes, are “restricted” shares of common stock of Blue Star and Blue
Star is under no obligation to register such Consideration Shares and/or
Conversion Shares under the Securities Act of any state securities laws.

 

ARTICLE VI

INDEMNIFICATION; SURVIVAL

 

6.1 Indemnification by the Purchaser. The Purchaser shall indemnify and hold
harmless the Company, the Sellers and its and their Affiliates, officers,
directors, shareholders, employees and agents and the successors and assigns of
all of them (the “Company Indemnified Parties”), and shall reimburse the Company
Indemnified Parties for, any loss, liability, claim, damage, expense (including,
but not limited to, costs of investigation and defense and reasonable attorneys’
fees) (collectively, “Damages”), arising from or in connection with (a) any
material inaccuracy or breach of any of the representations and warranties of
the Purchaser in this Agreement or in any certificate or document delivered by
or on behalf of the Purchaser pursuant to this Agreement, or any actions,
omissions or statements of fact inconsistent with in any material respect any
such representation or warranty, or (b) any failure by the Purchaser to perform
or comply with any agreement, covenant or obligation in this Agreement or in any
certificate or document delivered by or on behalf of the Purchaser pursuant to
this Agreement to be performed by or complied with by or on behalf of the
Purchaser.

 

6.2 Indemnification by the Sellers. The Sellers, severally and jointly, shall
indemnify and hold harmless the Purchaser, the Acquisition Subsidiary and their
respective Affiliates, officers, directors, shareholders, employees and agents
and the successors and assigns of all of them (the “Purchaser Indemnified
Parties”), and shall reimburse the Purchaser Indemnified Parties for, any
Damages arising from or in connection with (a) any material inaccuracy or breach
of any of the representations and warranties of the Sellers in this Agreement or
in any certificate or document delivered by or on behalf of the Sellers pursuant
to this Agreement, or any actions, omissions or statements of fact inconsistent
with in any respect any such representation or warranty, or (b) any failure by
the Sellers to perform or comply with any agreement, covenant or obligation in
this Agreement or in any certificate or document delivered by or on behalf of
the Sellers pursuant to this Agreement to be performed by or complied with by or
on behalf of the Sellers, or (c) the Sellers’ failure to provide requested board
resolutions and other corporate records and due diligence materials establishing
(i) that the shares of Company Common Stock the Purchaser is acquiring from the
Sellers in connection with the Merger have been duly authorized, validly issued,
fully paid and nonassessable, (ii) that no third parties have an interest in or
claim to the shares of Company Common Stock the Purchaser is acquiring from the
Sellers in connection with the Merger, (iii) that no additional shares of
Company Common Stock or other securities of the Company are issued and
outstanding, (ii) that the pre-Merger officers and directors of the Company have
been duly appointed and currently hold their stated positions, (iv) that the
Company does not have any undisclosed material contracts or liabilities, (v)
that the Company owns or leases all tangible assets reasonably necessary for the
conduct of its business as presently conducted, and (vi) that the Company has
all requisite corporate power and authority to carry on the businesses in which
it is engaged.

 

 25 

 

 

6.3 Indemnification by the Company. The Company shall indemnify and hold
harmless the Purchaser Indemnified Parties, and shall reimburse the Purchaser
Indemnified Parties for, any Damages arising from or in connection with (a) any
inaccuracy or breach of any of the representations and warranties of the Company
in this Agreement or in any certificate or document delivered by or on behalf of
the Company pursuant to this Agreement, or any actions, omissions or statements
of fact inconsistent with in any respect any such representation or warranty, or
(b) any failure by the Company to perform or comply with any agreement, covenant
or obligation in this Agreement or in any certificate or document delivered by
or on behalf of the Company pursuant to this Agreement to be performed by or
complied with by or on behalf of the Company.

 

6.4 Certain Limitations. The Purchaser Indemnified Party or the Company
Indemnified Party making a claim under this Article 6 is referred to as an
“Indemnified Party”, and the party against whom such claims are asserted under
this Article 6 is referred to as an “Indemnifying Party.” The indemnification
provided for in Sections 6.1 through 6.3 shall be subject to the following
limitations:

 

(a) Payments by an Indemnifying Party pursuant to Section 6.1 or Section 6.2 in
respect of any Damages shall be limited to the amount of any liability or damage
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment received by the Indemnified Party (or the
Company) in respect of any such claim. The Indemnified Party shall use its
commercially reasonable efforts to recover under insurance policies or
indemnity, contribution or other similar agreements for any Damages prior to
seeking indemnification under this Agreement.

 

(b) Each Indemnified Party shall take, and cause its Affiliates to take, all
reasonable steps to mitigate any Damages upon becoming aware of any event or
circumstance that gives rise thereto, including incurring costs only to the
minimum extent necessary to remedy the breach that gives rise to such Damages.

 

6.5 Survival; Limitations. All representations, warranties, covenants and
agreements of the parties hereto contained herein shall survive the Closing. The
obligations of the parties hereto pursuant to the Indemnification contained in
this Article VI shall expire (a) as to non-Tax related Damages twelve (12)
months from the Closing Date (the “Non-Tax Indemnification Period”), except with
respect to the Indemnification contained in Section 6.2, which shall continue
for thirty-six (36) months with respect to the Sellers Notes and for sixty (60)
months with respect to the Lubkin Note, and (b) as to Tax-related Damages upon
the final resolution by the appropriate tax authorities of the Tax liabilities
of the Company through the Closing Date or the expiration of the applicable
statute of limitations (as tolled by any waiver or extension thereof).

 

ARTICLE vii

CONDITIONS TO CONSUMMATION OF MERGER

 

7.1 Conditions to Each Party’s Obligations. The respective obligations of each
Party to consummate the Merger are subject to the satisfaction of the following
conditions:

 

(a) the Company shall have obtained (and shall have provided copies thereof to
the Purchaser) the written consents of (i) all of the members of its Board of
Directors, (ii) all of the Sellers holding shares of Company Common Stock
entitled to vote on this Agreement and the Merger, to approve the execution,
delivery and performance by the Company of this Agreement and the other
Transaction Documents to which it is a party, in form and substance satisfactory
to the Purchaser; and

 

 26 

 

 

(b) the Purchaser and the Company shall have completed all necessary legal due
diligence to their reasonable satisfaction.

 

7.2 Conditions to Obligations of the Purchaser and the Acquisition Subsidiary.
The obligation of each of the Purchaser and the Acquisition Subsidiary to
consummate the Merger is subject to the satisfaction (or waiver by the
Purchaser) of the following conditions:

 

(a) the Company shall have obtained (and shall have provided copies thereof to
the Purchaser) all other waivers, permits, consents, approvals or other
authorizations, and effected all of the registrations, filings and notices which
are required on the part of the Company; to consummate the transactions
contemplated by this Agreement;

 

(b) the representations and warranties of the Company and the Sellers contained
in this Agreement and the Transaction Documents shall be true and correct in all
respects when made and shall be deemed to have been made again at and as of the
Closing and shall then be true and correct in all respects (except that
representations and warranties made as of a specified date, shall be true and
correct only as of such specified date), and the Company and the Sellers shall
have delivered to the Purchaser a certificate, signed by them, to such effect in
form and substance satisfactory to the Purchaser;

 

(c) the Company and the Sellers shall have performed in all respects each
obligation and agreement to be performed by it or them, and shall have complied
in all respects with each covenant required by this Agreement to be performed or
complied with by it or them at or prior to the Closing, and the Company and the
Sellers shall have delivered to the Purchaser a certificate, signed by them, to
such effect in form and substance satisfactory to the Purchaser;

 

(d) no Legal Proceeding shall be pending wherein an unfavorable judgment, order,
decree, stipulation or injunction would (i) prevent consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect;

 

(e) the Company shall have delivered to the Purchaser and the Acquisition
Subsidiary a copy of each written consent received from its board and
stockholders consenting to the Merger;

 

(f) each Seller and Walter Lubkin Jr. shall have executed and delivered to the
Purchaser a Leak-Out Agreement, in substantially the form attached hereto as
Exhibit F (the “Leak-Out Agreements;

 

(g) the Company shall have delivered to the Purchaser audited and interim
unaudited financial statements of the Company pro forma the Merger, compliant
with applicable SEC regulations for inclusion under Item 2.01 (f) and/or
5.01(a)(8) of Form 8-K.

 

7.3 Conditions to Obligations of the Company. The obligation of the Company to
consummate the Merger is subject to the satisfaction of the following
conditions:

 

(a) the Purchaser shall have obtained (and shall have provided copies thereof to
the Company) all of the other waivers, permits, consents, approvals or other
authorizations, and effected all of the registrations, filings and notices,
which are required on the part of the Purchaser to consummate the transactions
contemplated by this Agreement;

 

 27 

 

 

(b) the representations and warranties of the Purchaser set forth in this
Agreement and the Transaction Documents shall be true and correct in all
respects when made and shall be deemed to have been made again at and as of the
Closing and shall then be true and correct in all respects (except that
representations and warranties made as of a specified date, shall be true and
correct only as of such specified date), and the Purchaser shall have delivered
to the Company a certificate, signed by it, to such effect in form and substance
satisfactory to the Company.

 

(c) each of the Purchaser and the Acquisition Subsidiary shall have performed in
all respects each obligation and agreement to be performed by it or them, and
shall have complied in all respects each covenant required by this Agreement to
be performed or complied with by it or them at or prior to the Closing, and the
Purchaser and the Acquisition Subsidiary shall have delivered to the Company a
certificate, signed by them, to such effect in form and substance satisfactory
to the Company;

 

(d) no Legal Proceeding shall be pending wherein an unfavorable judgment, order,
decree, stipulation or injunction would (i) prevent consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect; and

 

(e) the Purchaser and the Acquisition Subsidiary shall have delivered to the
Company a copy of each written consent received from its board, stockholders,
and members, as the case may be, consenting to the Merger.;

 

ARTICLE VIII

TERMINATION

 

8.1 Termination by Mutual Agreement. This Agreement may be terminated at any
time by mutual consent of the Parties, provided that such consent to terminate
is in writing and is signed by each of the Parties.

 

8.2 Termination by Operation of Law. This Agreement may be terminated by any
Party hereto if there shall be any statute, rule or regulation that renders
consummation of the transactions contemplated by this Agreement (the
“Contemplated Transactions”) illegal or otherwise prohibited, or a court of
competent jurisdiction or any government (or Governmental Entity) shall have
issued an order, decree or ruling, or has taken any other action restraining,
enjoining or otherwise prohibiting the consummation of such transactions and
such order, decree, ruling or other action shall have become final and
non-appealable.

 

8.3 Termination for Failure to Perform Covenants or Conditions. This Agreement
may be terminated prior to the Effective Time:

 

(a) by the Purchaser and the Acquisition Subsidiary if: (i) any of the
conditions set forth in Section 7.2 hereof have not been fulfilled in all
material respects by the Closing Date; (ii) the Company shall have breached or
failed to observe or perform in any material respect any of its covenants or
obligations under this Agreement if such breach is not cured within ten (10)
days of written notice of such breach from Purchaser (to the extent such breach
is curable) or (iii) as otherwise set forth herein; or

 

(b) by the Company if: (i) any of the conditions set forth in Section 7.3 hereof
have not been fulfilled in all material respects by the Closing Date; (ii) the
Purchaser or the Acquisition Subsidiary shall have breached or failed to observe
or perform in any material respect any of its covenants or obligations under
this Agreement if such breach is not cured within ten (10) days of written
notice of such breach from the Company (to the extent such breach is curable) or
(iii) as otherwise set forth herein.

 

 28 

 

 

8.4 Effect of Termination or Default; Remedies. In the event of termination of
this Agreement as set forth above, this Agreement shall forthwith become void
and there shall be no liability on the part of any Party hereto, provided that
such Party is a Non-Defaulting Party (as defined below). The foregoing shall not
relieve any Party from liability for damages actually incurred as a result of
such Party’s breach of any term or provision of this Agreement.

 

8.5 Remedies; Specific Performance. In the event that any Party shall fail or
refuse to consummate the Contemplated Transactions or if any default under or
breach of any representation, warranty, covenant or condition of this Agreement
on the part of any Party (the “Defaulting Party”) shall have occurred that
results in the failure to consummate the Contemplated Transactions, then in
addition to the other remedies provided herein, the non-defaulting Party (the
“Non-Defaulting Party”) shall be entitled to seek and obtain money damages from
the Defaulting Party, or may seek to obtain an order of specific performance
thereof against the Defaulting Party from a court of competent jurisdiction,
provided that the Non-Defaulting Party seeking such protection must file its
request with such court within forty-five (45) days after it becomes aware of
the Defaulting Party’s failure, refusal, default or breach. In addition, the
Non-Defaulting Party shall be entitled to obtain from the Defaulting Party court
costs and reasonable attorneys’ fees incurred in connection with or in pursuit
of enforcing the rights and remedies provided hereunder.

 

ARTICLE ix

MISCELLANEOUS

 

9.1 Press Releases and Announcements. No Party shall issue any press release or
public announcement relating to the subject matter of this Agreement without the
prior written approval of the other Parties; provided, however, that any Party
may make any public disclosure it believes in good faith is required by
applicable Law or stock market rule (in which case the disclosing Party shall
use reasonable efforts to advise the other Parties and provide them with a copy
of the proposed disclosure prior to making the disclosure).

 

9.2 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior or (other than as set forth in the Transaction Documentation)
contemporaneous understandings, agreements or representations by or among the
Parties, written or oral, with respect to the subject matter hereof.

 

9.3 Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Parties.

 

9.4 Counterparts and Facsimile Signature. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Facsimile signatures
delivered by fax and/or e-mail/.pdf transmission shall be sufficient and binding
as if they were originals and such delivery shall constitute valid delivery of
this Agreement.

 

9.5 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

 29 

 

 

9.6 Notices. All notices or other communications required or permitted hereunder
shall be in writing. Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given (a) if by personal delivery, when so
delivered, (b) if mailed, three (3) Business Days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (c) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent:

 

(a) If to Purchaser or Acquisition Subsidiary:

 

John Keeler & Co., Inc.

c/o Blue Star Foods Corp.

3000 NW 109th Avenue

Miami, Florida 33172

Attn: John Keeler

 

Copy to:

 

The Crone Law Group, P.C.

500 Fifth Avenue, Suite 938

New York, New York 10110

Attn: Eric Mendelson, Esq.

 

(b) If to the Sellers or the Company:

 

c/o Coastal Pride Seafood, LLC

2201 Boundary Street, Suite 306,

Beaufort, South Carolina 29902

 

Copy to:

 

Burr & Forman LLP

Shelter Cove Executive Park

23-B Shelter Cove Lane, Suite 400,

Hilton Head Island, South Carolina 29928575

Attn: Bret Pruehs, Esq.

 

Any party may change the address to which notices and other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein set forth.

 

9.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule.

 

9.8 Amendments and Waivers. The Parties may mutually amend any provision of this
Agreement at any time prior to the Effective Time. No amendment of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by all of the Parties. No waiver of any right or remedy hereunder shall be valid
unless the same shall be in writing and signed by the Party giving such waiver.
No waiver by any Party with respect to any default, misrepresentation or breach
of warranty or covenant hereunder shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

 

 30 

 

 

9.9 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

 

9.10 Submission to Jurisdiction. The parties hereby irrevocably consent to the
in personam jurisdiction in the federal courts of the States of Florida, or in
state court located in Dade County, Florida in connection with any action or
proceeding arising out of or relating to this Agreement or the transactions and
the relationships established thereunder. The parties hereby agree that such
courts shall be the venue and exclusive and proper forum in which to adjudicate
such matters and that they will not contest or challenge the jurisdiction or
venue of these courts. If any party shall commence a proceeding to enforce any
provisions of this Agreement, then the prevailing party in such proceeding shall
be reimbursed by the other party for its reasonable attorney’s fees and other
reasonable costs and expenses incurred with the investigation, preparation and
prosecution of such proceeding

 

9.11 WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 

[SIGNATURE PAGE FOLLOWS]

 

 31 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement and Plan of Merger
and Reorganization as of the date first above written.

 

  PURCHASER:   John Keeler & Co., Inc.         By: /s/ John Keeler   Name: John
Keeler   Title: Chief Executive Officer         ACQUISITION SUBSIDIARY:  
Coastal Pride Seafood, LLC         By: /s/ John Keeler   Name: John Keeler  
Title: Chief Executive Officer         COMPANY:   Coastal Pride Company, Inc.  
      By: /s/ Walter F. Lubkin III   Name: Walter F. Lubkin III   Title:
President

 

SELLERS:       The Walter F. Lubkin, Jr. Irrevocable Trust Dated 1/8/03        
By: /s/ Walter F. Lubkin, Jr.     Walter F. Lubkin, Jr., Trustee           /s/
Walter F. Lubkin III     Walter F. Lubkin III           /s/ Tracy Lubkin Greco  
  Tracy Lubkin Greco           /s/ John C. Lubkin     John C. Lubkin  

 

   

 

 

